Citation Nr: 1735687	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tachycardia, to include as secondary to hypertension. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceedings has been associated with the record.

In July 2016, the Board remanded the issues of entitlement to service connection for hypertension, entitlement to service connection for tachycardia, to include as secondary to hypertension, and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to the Agency of Original (AOJ) for additional evidentiary development.  In a December 2016 rating decision, the AOJ granted service connection for PTSD with depression and hypertension.  Therefore, the only issue currently before the Board is entitlement to service connection for tachycardia, to include as secondary to hypertension. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the September 2013 notice of disagreement, the Veteran wrote that he was diagnosed with tachycardia during basic training October 1961.  He contends that he was reassigned to a different military occupational specialty because of his condition.

In October 2016, the Veteran was afforded a VA examination.  The VA examiner indicated that the Veteran was diagnosed with paroxysmal sinus tachycardia in 1961.  The VA examiner reported that the tachycardia was stable for many years and had worsened over the last 15 years.  The Veteran endorsed symptoms of dizziness and fatigue.  Three days per month, the Veteran spent the day on the couch and took atenolol when his tachycardia was severe.    

In February 2017, the AOJ obtained an addendum etiological opinion to address direct service connection.  The VA examiner opined that it was less likely than not that the Veteran's tachycardia was caused by service.  He elaborated that a review of the service treatment records (STRs) showed no evidence of any cardiac arrhythmia or any other coronary condition.  The separation examination showed a normal heart rate. 

In March 2017, the AOJ obtained another addendum etiological opinion to address secondary service connection.  The VA examiner indicated that the Veteran did not have a current diagnosis of tachycardia and as a result it could not be caused or aggravated by his service-connected hypertension.  The VA examiner explained that a normal adult resting heart rate was between 60 and 100 beats per minute.  A resting heart rate of 100 beats per minute is referred to as tachycardia.  An increased heart rate is the body's normal response to increased work.  The Veteran's average heart rate over the last 13 years was 64 beats per minute.  On two occasions, August 5, 2009, and March 1, 2017, his heart rate was 100 beats per minute, which is not unusual and considered normal.  

November 2013 VA treatment records indicate that the Veteran has been prescribed atenolol.

The October 2016 VA examiner did not proffer a nexus opinion.  The February 2017 VA examiner improperly relied upon a lack of documentation in the STRs as the basis for the opinion and failed to address the Veteran's lay statements regarding an increased heart rate in service.  The March 2017 VA opinion is inadequate as it does not address the Veteran's current heart medication in reaching the conclusion that the Veteran does not have a current disability. 

Based upon the forgoing, the Board finds that a remand is necessary to obtain an addendum VA medical opinion to resolve the conflicting evidence regarding the Veteran's claimed heart disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the indicated development is completed, refer the Veteran's VA claims file to the VA examiner who provided the March 2017 opinion, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's claimed heart condition.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed heart condition was incurred during active service.  

b.  If the examiner finds that it is less likely than not that the Veteran's claimed heart condition was incurred during active service, then the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed heart condition was (1) caused or (2) aggravated beyond its natural progression by his service-connected hypertension.  

In rendering the opinions, the examiner is asked to consider the Veteran's lay statements of an increased heart rate in service and his current atenolol prescription as documented in the VA treatment records. 
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



